Motion by respondents for reargument of the appeal from a judgment of the Supreme Court, Suffolk County, dated March 9, 1977, or for resettlement of this court’s order dated June 13, 1977 [58 AD2d 602], Motion denied. On the court’s own motion, the decision and order both dated June 13, 1977 are recalled and vacated and the following decision is substituted therefor: "In a proceeding pursuant to CPLR article 78, inter alia, to recover, in accordance with section 105 of the General Municipal Law, a bid bond submitted in connection with a bid on a public sewer project, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated March 9, 1977, which dismissed the petition. Judgment reversed, on the law, with $50 costs and disbursements. Respondents’ time to answer is extended for 20 days after service of a copy of the order entered on this decision (CPLR 7804, subd [f]). The petition states a cause of action (see White v Corlies, 46 NY 467; Cortland Asbestos Prods. v J. & K. Plumbing & Heating Co., 33 AD2d 11; Moody Eng. Co. v Board of Educ., 205 App Div 522).” Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.